El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
Se nos cuestiona si desestimados los cargos a un impu-tado de delito grave por violación a los términos de juicio rápido la fianza previamente prestada por éste subsiste, aún sin que el magistrado haya hecho determinación al-guna sobre el particular, en la eventualidad de que se pre-senten nuevamente los mismos cargos por los mismos hechos. Resolvemos en la afirmativa, por lo que procede revocar la sentencia recurrida.
I
Contra Ricardo Soto Ortiz se presentó denuncia por vio-laciones a los Arts. 404 y 405 de la Ley de Sustancias Con-*624troladas de Puerto Rico, 24 L.P.R.A. sees. 2404 y 2405, lo que constituye delito grave. Fue arrestado el 29 de marzo de 1995 y se le impuso fianza de dos mil dólares ($2,000) por cada cargo, la cual prestó. El 20 de junio siguiente, tales infracciones fueron desestimadas bajo las disposicio-nes de la Regla 64(n)(6) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, por no haberse celebrado la vista prelimi-nar dentro del término de sesenta (60) días que la misma dispone. El Estado, es preciso puntualizar, no. cuestionó el dictamen desestimatorio.
El 5 de julio de 1995, es decir, quince (15) días después de la desestimación, el Ministerio Público acudió al Tribunal de Primera Instancia y sometió nuevamente los mis-mos cargos por los mismos hechos. Se determinó causa probable para arrestar en ausencia del imputado; se expidió una nueva orden de arresto, y se fijó nueva fianza de veinte mil dólares ($20,000) por cada cargo. Ello sin que se hubiese cancelado o confiscado la fianza prestada por el peticionario cuando se le arrestó por primera vez.
El 14 de julio de ese mismo año se diligenció la nueva orden de arresto. En ese momento se registró al imputado y se le ocupó en uno de los bolsillos de su pantalón una bolsa plástica transparente que contenía cocaína. Éste so-licitó la supresión de esa evidencia. El Tribunal de Primera Instancia, Sala Superior de Ponce,(1) así lo ordenó bajo el fundamento de que el arresto fue ilegal, en atención a que el imputado en ese momento estaba bajo la fianza prestada en el procedimiento anterior con relación a los mismos he-chos y, por lo tanto, el registro realizado resultó inválido.
Inconforme, recurrió el Procurador General ante el Tribunal de Circuito de Apelaciones.(2) Éste revocó al Tribunal de Primera Instancia por entender que se trataba de un *625nuevo procedimiento y concluyó que la fianza impuesta en la segunda ocasión procedía, ya que sería absurdo —a su juicio— mantener una fianza vigente por tiempo indeter-minado a expensas de que el Ministerio Público decida pre-sentar una nueva denuncia antes de que decurse el tér-mino prescriptivo fijado por la ley para un delito o hasta que el imputado muera. Además, devolvió el caso al tribunal inferior para que se determinara la razonabilidad del registro que se hiciera al peticionario al momento de su arresto.
Así las cosas, acude el señor Soto Ortiz ante nos me-diante recurso de certiorari. Nos señala, en síntesis, que erró el Tribunal de Circuito de Apelaciones al resolver que procedía la imposición de una segunda fianza, ya que tra-tándose de los mismos hechos y los mismos cargos, se viola su derecho constitucional a permanecer en libertad bajo fianza, se contraviene la Regla 64(n)(6) de Procedimiento Criminal, supra, y lo resuelto por este Tribunal en Pueblo v. Félix Avilés, 128 D.P.R. 468 (1991). Habiendo expedido el recurso solicitado, y con el beneficio de la comparecencia de las partes, resolvemos.
HH HH
Como se sabe, en nuestra jurisdicción el derecho a quedar en libertad bajo fianza antes de mediar un fallo condenatorio tiene raigambre constitucional (Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1), y está vinculado al superior derecho a disfrutar de la presunción de inocencia. Sánchez v. González, 78 D.P.R. 849, 856 (1955); O.E. Resumil de Sanfilippo, Derecho Procesal Penal, Orford, Equity Publishing Co., 1990, T. 1, Sec. 6.15, pág. 136. Véase, además, Pueblo v. Newport Bonding & Surety Co., 145 D.P.R. 546 (1998). La fianza se requiere históricamente para asegurar la presencia del imputado o acusado en las diversas *626etapas del proceso judicial. Pueblo v. Newport Bonding & Surety Co., supra, pág. 554.
El contrato de fianza, como hemos resuelto en el pasado, es un acuerdo entre el fiador y el Estado mediante el cual el primero se compromete a garantizar la presencia del imputado de delito ante el tribunal que celebra el proceso en su contra. De incumplir, el fiador viene obligado a pagar al Estado la cantidad consignada como fianza. Pueblo v. Newport Bonding & Surety Co., supra; Pueblo v. Cía. de Fianzas de P.R., 139 D.P.R. 206 (1995); Pueblo v. Félix Avilés, supra, pág. 480. La fianza se mantiene en vigor desde que se admite por cualquier magistrado y cubre todo el proceso judicial hasta que el mismo culmine con el pronunciamiento y ejecución de la sentencia. Pueblo v. Félix Avilés, supra, pág. 481; Pueblo v. Negrón Vázquez, 109 D.P.R. 265, 266-267 (1979).
Aún más, en Pueblo v. Félix Avilés, supra, págs. 482-484, resolvimos que:
... [L]a fianza prestada y admitida antes de que recaiga con-vicción cubre todo el proceso judicial celebrado contra el impu-tado, incluso el proceso de vista preliminar en alzada, y sub-siste hasta que se celebre el pronunciamiento y la ejecución de la sentencia. El hecho de que la determinación de no causa en la vista preliminar inicial conlleve la exoneración y liberación del imputado, no implica que la fianza se extinga en ese preciso instante. Sencillamente el proceso penal no ha culminado y, luego de seguirse el procedimiento establecido, el imputado puede estar sujeto a cumplir las órdenes del tribunal. La fianza prestada se mantendrá vigente para asegurar la presencia del imputado una vez el Ministerio Público decida continuar el pro-cedimiento penal en su contra y proceda a citarlo. Ello así en virtud del compromiso establecido entre el fiador y el tribunal, regido por lo dispuesto en las Reglas de Procedimiento Criminal.
La fianza ... subsiste con todo vigor hasta que se pronuncie y ejecute la sentencia en [contra del imputado], hasta que sea absuelt[o] en los méritos o hasta que el Estado, por motivos *627procesales o de otra índole, esté impedido de continuar el pro-ceso [en su contra]. (Énfasis suprimido.)
Hemos resuelto, además, que la vista preliminar original y la vista preliminar en alzada son dos (2) etapas del proceso judicial, independientes, separadas y distintas, (Pueblo v. Cruz Justiniano, 116 D.P.R. 28, 30 (1984)), pero que son partes de un mismo y continuo proceso judicial (Pueblo v. Vallone, Jr, 133 D.P.R. 427, 433 (1993)).
h-i l — l 1 — 1
El derecho a juicio rápido está igualmente consagrado en el Art. II, Sec. 11 de nuestra Constitución, supra. Sobre este derecho, hemos determinado que aplica tanto a los imputados de delito como al Pueblo; a los primeros para que sean juzgados con celeridad, y a la sociedad que exige se juzgue con prontitud a quienes se les imputa o acusa de violar sus leyes. Pueblo v. Miró González, 133 D.P.R. 813, 817 (1993). El juicio rápido, no obstante, persigue proteger los intereses del imputado o acusado para prevenir su detención opresiva y perjuicio; minimizar sus ansiedades y preocupaciones, y reducir las posibilidades de que su defensa se afecte. Pueblo v. Miró González, supra, pág. 818.
El derecho a juicio rápido, según resolviéramos en Pueblo v. Opio Opio, 104 D.P.R. 165, 169-170 (1975), no se circunscribe al acto del juicio propiamente dicho; se ex-tiende para abarcar todas las etapas en progresión gradual desde la imputación inicial de delito. De otro modo, ese derecho podría ser burlado, prolongando sin justificación los trámites precedentes al juicio. Expresamos allí, además, que no existe diferencia apreciable “entre la demora en someter la acusación al crisol depurante de la vista preliminar y la tardanza en celebrar el juicio para la decisión final sobre culpabilidad o inocencia”. Id., pág. 169.
Concluimos, entonces, que el derecho fundamental ajui-cio rápido quedaría gravemente afectado en su virtualidad *628y esencia si el Estado pudiera prolongar por término irra-zonable la celebración de la vista preliminar. íd., pág. 170.
El principio constitucional mencionado encuentra asidero estatutario en la Regla 64(n) de Procedimiento Criminal, supra. Así, su inciso (6) autoriza una moción de desestimación cuando no se haya celebrado vista preliminar a la persona dentro de los sesenta (60) días de su arresto, en los casos en que deba celebrarse, a no ser que se demuestre justa causa para la demora o que ésta se deba a una solicitud del imputado o acusado, o contara con su consentimiento. Dicha desestimación no es óbice, sin embargo, para que se presente nuevamente denuncia por los mismos hechos, si éstos constituyen delito grave, a tenor con la Regla 67 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. II, Sec. 12.1, pág. 137, y Los derechos de los acusados y la factura más ancha, 65 Rev. Jur. U.P.R. 83, 89 (1996).
Coincidimos con lo expresado por el profesor Chiesa en el sentido de que cuando se desestima por cualquier razón que no sea inocencia (o absolución en los méritos), la cláusula de doble exposición no impide que haya ulteriores procedimientos en instancia o en revisión. Desde luego, si el defecto fuese insubsanable, como sería el de prescripción del delito, entonces habría impedimento para un nuevo proceso, pero no por virtud de la protección constitucional contra la doble exposición, sino por mandato estatutario. Chiesa, op. cit., Sec. 16.2, pág. 371.
De igual manera, la profesora Resumil ha tenido a bien señalar, elaborando sobre el caso Pueblo v. Félix Avilés, supra, que la exoneración de delito grave en esta etapa, aunque conlleva la excarcelación del imputado, no tiene el efecto de liberar de responsabilidad criminal instantáneamente. Ante la facultad del Estado de someter al imputado nuevamente, y por los mismos hechos, a un *629procedimiento penal, se mantiene vigente la responsabili-dad del fiador sujeta al cumplimiento por parte del Minis-terio Público con la normativa de las Reglas de Procedi-miento Criminal. O.E. Resumil de Sanfilippo, Derecho Procesal Penal, 61 (Núm.4) Rev. Jur. U.P.R. 835, 852-855 (1992).
De otro lado, la Regla 66 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dispone lo siguiente:
Si la moción [de desestimación] se basare en defectos de la acusación, denuncia o pliego de especificaciones que pudieren subsanarse mediante enmienda, el tribunal ordenará se haga la enmienda, y denegará la moción. Si el tribunal declarare con lugar una moción basada en defectos en la presentación o tra-mitación del proceso, o en la acusación o denuncia, podrá tam-bién ordenar que se mantenga al acusado bajo custodia, o que continúe bajo fianza por un término específico, sujeto a la pre-sentación de una nueva acusación o denuncia. Nada de lo aquí expresado afectará las disposiciones sobre los términos de prescripción. (Enfasis suplido.)
Adviértase, que bajo la mencionada regla se le concede autoridad al juez sentenciador para que pueda mantener al imputado o acusado, una vez se le desestima la acusa-ción o denuncia original, bajo custodia o bajo fianza por un término específico, sujeto a la presentación de nueva acu-sación o denuncia. D. Nevares-Muñiz, Sumario de derecho procesal penal puertorriqueño, 4ta ed. rev., Hato Rey, Ed. Inst. Desarrollo del Derecho, 1995, pág. 108. Ello reconoce el carácter continuo del proceso en cuestión, que no con-cluye con esa primera desestimación, y que, por el contra-rio, continúa mientras el imputado esté “sujeto a la presen-tación de una nueva acusación o denuncia” por los mismos hechos. Regla 66 de Procedimiento Criminal, supra.
IV
En el caso ante nuestra consideración, se desestimó la denuncia original contra el imputado por habérsele *630violado su derecho a juicio rápido, según dispone la Regla 64(n)(6) de Procedimiento Criminal, supra. Al decretar la desestimación, el magistrado no hizo determinación adicio-nal alguna, como pudo haber hecho al amparo de la Regla 66 de Procedimiento Criminal, supra. Quince (15) días des-pués, por tratarse de delito grave, se sometieron nueva-mente los mismos cargos por los mismos hechos en contra del imputado. En Pueblo v. Ortiz Díaz, 95 D.P.R. 244, 247-248 (1967), ante una controversia de derecho un tanto similar a la que nos ocupa hoy, expresamos que cuando se presentan nuevos cargos al amparo de la Regla 67 de Pro-cedimiento Criminal, supra, interpretada a la luz de la ci-tada Regla 66 del mismo cuerpo legal, no se trata de una nueva acusación que contuviera cargos distintos o adicio-nales, o que incluyera a otros acusados. “Más que de una nueva acusación, en su efecto legal se trata aquí de la ra-dicación nuevamente de la acusación.” (Énfasis en el original.) Pueblo v. Ortiz Díaz, supra, págs. 247-248.
No vemos impedimento para que lo resuelto anteriormente con relación a la acusación se extienda a esta etapa previa del proceso. Como cuestión de hecho, y de derecho, la citada Regla 66 de Procedimiento Criminal lo permite, pues abarca tanto la acusación como la denuncia, y nos parece apropiado enfatizar que el fiel seguimiento de la misma por parte de los tribunales de primera instancia redunda en una mejor y más saludable práctica forense. Máxime en las circunstancias ante nos, en que de acuerdo con las Reglas 218 y 219 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, el imputado puede estar sujeto a una serie de condiciones o limitaciones mientras disfruta de la fianza, y que harían altamente indeseable el que permaneciera indefinidamente bajo tales circunstancias.
De los autos no surge que el Estado citó al peticionario para la vista de determinación de causa probable para el arresto, no empece el hecho de que éste había prestado fianza para permanecer en libertad por los mencionados *631cargos. Tampoco consta que el Ministerio Público informó al tribunal sobre esa situación, ni que el peticionario haya violado los términos y las condiciones del contrato de fianza. Incluso, la dirección del peticionario aparece en las denuncias presentadas contra él. No obstante, se deter-minó causa probable para arrestar en su ausencia, se ex-pidió otra orden de arresto, y se le fijó una nueva fianza sin que se hubiese cancelado o confiscado la fianza prestada cuando se le arrestó por primera vez.
Coincidimos con el criterio que expresara en su voto disidente el Juez del Tribunal de Circuito de Apelaciones, Hon. Segarra Olivero, en el sentido de que el Estado, con su conducta morosa y poco diligente, le violó al peticionario su derecho constitucional y estatutario a un juicio rápido. Éste logra la desestimación de las denuncias, sin que el Estado cuestione dicho dictamen, en admisión de su torpe conducta procesal. Además, el Ministerio Público opta por el curso de acción —que como hemos visto es perfecta-mente legítimo— de presentar nuevamente las denuncias contra el peticionario. En el proceso, termina el peticiona-rio con una nueva fianza diez (10) veces mayor que la anterior, y con cargos por un nuevo delito grave. Esto no puede prevalecer en nuestro sistema de derecho. Resulta ofensivo a los preceptos constitucionales de juicio rápido y de fianza, ya discutidos, así como contrario a las Reglas de Procedimiento Criminal y su jurisprudencia inter-pretativa. Si resolviéramos de otro modo, el remedio de desestimación significaría nada, la negligencia del Estado sería inconsecuente, le saldría gratis, como si nada hubiera pasado. Es decir, el Ministerio Público no sería penalizado en lo absoluto por violación a los términos de juicio rápido.
V
La regla de exclusión nuestra, que emana del Art. II, Sec. 10 de la Constitución del Estado libre Aso-*632ciado, supra, encarna tres (3) propósitos fundamentales: (1) disuadir y desalentar a los funcionarios del orden pú-blico de que violen la protección constitucional; (2) integri-dad judicial, pues los tribunales no deben ser cómplices de actos de desobediencia a la Constitución y admitir eviden-cia ilegalmente obtenida, y (3) impedir que el Gobierno se beneficie de sus propios actos ilícitos, ya que de otra ma-nera la ciudadanía perdería confianza en el Gobierno. Toll y Sucn. Rivera Rojas v. Adorno Medina, 130 D.P.R. 352, 358-359 (1992). Esta regla de exclusión está fundamen-tada en razones de interés público para hacer valer la ga-rantía contra registros, detenciones o incautaciones irrazonables. Toll y Sucn. Rivera Rojas v. Adorno Medina, supra, pág. 359.
En vista de que el arresto al que fue sometido el peticionario no procedía, pues éste se encontraba en libertad bajo fianza, y al la fianza no ser cancelada ni confiscada, así como tampoco el imputado fue citado o ha incumplido de manera alguna con los términos de su libertad bajo fianza, la evidencia obtenida por razón del registro a que fue sometido es inadmisible en los tribunales de justicia. Así lo dispone nuestra Constitución y la jurisprudencia que la ha interpretado. Pueblo v. Miranda Alvarado, 143 D.P.R. 356 (1997).
En conclusión, resolvemos que cuando un magistrado desestima una acusación o denuncia por un delito grave al amparo de la Regla 64(n) de Procedimiento Criminal, supra, y no hace determinación alguna con relación a lo dispuesto en la citada Regla 66 de dicho cuerpo legal, en contravención a lo que consideramos la mejor práctica en estas circunstancias, la fianza que prestó dicho imputado en su primer arresto subsiste y lo cobija ante procedimientos posteriores sobre el mismo delito, según lo permite la Regla 67 de Procedimiento Criminal, supra. Claro está, dicha fianza subsiste bajo los mismos términos y las condi-*633dones originales,(3) a menos que el imputado solidte su canceladón antes de que se presente la nueva acusación o denuncia.
Recalcamos, además, que la mejor práctica a seguir por los tribunales de primera instancia es que se haga uso de la Regla 66 de Procedimiento Criminal, supra, y se delimite el término específico en que permanecerá bajo custodia o que subsistirá la fianza prestada para dar lugar a que se presenten los cargos nuevamente. Transcurrido ese término, el imputado puede solicitar la cancelación de la fianza, y si el Ministerio Público no ha actuado, el tribunal podrá sobreseer la causa a tenor con lo dispuesto en la Regla 247(b) de Procedimiento Criminal, 34 L.P.R.A. Ap. II.(4) Véase Pueblo v. Opio Opio, supra, pág. 170.
En atención a los fundamentos que hemos esbozado, se decreta la ilegalidad del arresto y, por consiguiente, resulta inadmisible la evidencia encontrada por virtud del registro practicado al peticionario en dicho arresto. Se dictará sen-tencia revocando la sentencia emitida por el Tribunal de Circuito de Apelaciones conforme a lo resuelto anteriormente.
El Asociado Señor Corrada Del Río disintió sin opinión escrita.

 Hon. Francisco Ortiz Rivera.


 Panel integrado por su presidente el Juez Negrón Soto (Juez Ponente), el Juez Aponte Jiménez y el Juez Segarra Olivero. Este último consignó su posición divergente del criterio mayoritario en un voto disidente.


 Según permiten las Reglas 6.1 y 218 de Procedimiento Criminal.


 Ésta dispone:
“Cuando ello sea conveniente para los fines de la justicia y previa celebración de vista en la cual participará el fiscal, el tribunal podrá decretar el sobreseimiento de una acusación o denuncia. Las causas de sobreseimiento deberán exponerse en la orden que al efecto se dictare, la cual se unirá al expediente del proceso.” 34 L.P.R.A. Ap. II.